      Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF OKLAHOMA

CHRISTINE PEARCE, ANTHONY
KENNEDY, and DORRET FRANCIS, on
behalf of themselves and all others
similarly situated,

           Plaintiffs,                Case No.: CIV-18-583-SLP

     v.

APEX USA, INC.; HOTELMACHER,
LLC, dba HOLIDAY INN EXPRESS;
SONTAG, INC. dba HAMPTON INN
CLINTON; STEAKMACHER, LLC, dba
MONTANA MIKE’S STEAKHOUSE;
SCHUMACHER INVESTMENTS, LLC,
dba WATER ZOO INDOOR WATER
PARK; WALTER SCHUMACHER; and
CAROLYN SCHUMACHER,


           Defendants.


               APPENDIX OF EXHIBITS IN SUPPORT OF
          PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
          AND OPENING MEMORANDUM OF LAW IN SUPPORT
 Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 2 of 6




                        TABLE OF CONTENTS


Exhibit 1:    Declaration of Luis C.deBaca and exhibits

Exhibit 2:    Declaration of Sofia Jones-Gardner

Exhibit 3:    Declaration of Stacy Soriano

Exhibit 4:    Declaration of Khadine Thomas

Exhibit 5:    Declaration of Dorret Francis

Exhibit 6:    Declaration of Anthony Kennedy

Exhibit 7:    Declaration of Christine Pearce

Exhibit 8:    Declaration of Tania De Leon Arias

Exhibit 9:    Declaration of Danielle Saunders

Exhibit 10:   DEFS-J1-010192 -- DEFS-J1-010193 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 11:   DEFS-J1-009092 [Filed under seal pursuant to August 19, 2020
              Protective Order]

Exhibit 12:   DEFS-J1-007737 -- DEFS-J1-007740 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 13:   Transcript of the March 8, 2020 Deposition of Christine Pearce
              [Filed under seal pursuant to August 19, 2020 Protective Order]

Exhibit 14:   Transcript of the February 28, 2020 Deposition of Anthony Kennedy
              [Filed under seal pursuant to August 19, 2020 Protective Order]

Exhibit 15:   Transcript of the August 19, 2020 Deposition of Dorret Francis
              [Filed under seal pursuant to August 19, 2020 Protective Order]

Exhibit 16:   DEFS-J1-001502 -- DEFS-J1-001561 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 17:   DEFS-J1-001904 -- DEFS-J1-001936 [Filed under seal pursuant
              to August 19, 2020 Protective Order]




                                     2
 Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 3 of 6




Exhibit 18:   DEFS-J1-003017 -- DEFS-J1-003074 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 19:   DEFS-J1-020327 -- DEFS-J1-020334 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 20:   Declaration of Eben P. Colby

Exhibit 21:   Declaration of Megan Lambert

Exhibit 22:   Declaration of George A. Warner

Exhibit 23:   Declaration of Christopher J. Willett

Exhibit 24:   Transcript of the August 24, 2020 Deposition of Walt Schumacher
              [Personal data identifiers redacted pursuant to Electronic Filing
              Policy & Procedures Manual § II.H.1]

Exhibit 25:   DEFS-J1-004831 -- DEFS-J1-004832 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 26:   Transcript of the February 25, 2020 Deposition of Carolyn
              Schumacher

Exhibit 27:   DEFS-J1-000844 -- DEFS-J1-000871 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 28:   DEFS-J1-000001 -- DEFS-J1-000051 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 29:   DEFS-J1-000166 -- DEFS-J1-000196 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 30:   DEFS-J1-000224 -- DEFS-J1-000268 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 31:   DEFS-J1-002818 -- DEFS-J1-002839 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 32:   FRANCIS-0000068 -- FRANCIS-0000072 [Filed under seal
              pursuant to August 19, 2020 Protective Order]

Exhibit 33:   DEFS-J1-001131 -- DEFS-J1-001168 [Filed under seal pursuant
              to August 19, 2020 Protective Order]




                                     3
 Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 4 of 6




Exhibit 34:   DEFS-J1-002644 -- DEFS-J1-002671 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 35:   DEFS-J1-002592 -- DEFS-J1-002619 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 36:   DEFS-J1-001131 -- DEFS-J1-001168 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 37:   DEFS-J1-002672 -- DEFS-J1-002726 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 38:   DEFS-J1-002466 -- DEFS-J1-002494 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 39:   DEFS-J1-002465 [Filed under seal pursuant to August 19, 2020
              Protective Order]

Exhibit 40:   DEFS-J1-002565 -- DEFS-J1-002580 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 41:   DEFS-J1-010222 -- DEFS-J1-010224 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

                     [Exhibit no. 42 intentionally left blank.]

Exhibit 43:   DEFS-J1-010116 [Filed under seal pursuant to August 19, 2020
              Protective Order]

Exhibit 44:   DEFS-H2B006662 -- DEFS-H2B006685 [Filed under seal
              pursuant to August 19, 2020 Protective Order]

Exhibit 45:   Transcript of the March 4, 2020 Deposition of Walt Schumacher

Exhibit 46:   DEFS-J1-000582 [Filed under seal pursuant to August 19, 2020
              Protective Order]

Exhibit 47:   DEFS-J1-002581 -- DEFS-J1-002591 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 48:   DEFS-J1-006204 [Filed under seal pursuant to August 19, 2020
              Protective Order]

Exhibit 49:   DEFS-J1-010620




                                     4
 Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 5 of 6




Exhibit 50:   DEFS-J1-010822 -- DEFS-J1-0109220 [Filed under seal pursuant
              to August 19, 2020 Protective Order]

Exhibit 51:   DEFS-H2B007119 -- DEFS-H2B007142 [Filed under seal
              pursuant to August 19, 2020 Protective Order]

Exhibit 52:   DEFS-J1-007409 [Filed under seal pursuant to August 19, 2020
              Protective Order]




                                   5
     Case 5:18-cv-00583-SLP Document 114 Filed 09/15/20 Page 6 of 6




Dated: September 15, 2020         Respectfully Submitted,

                                  /s/ Catherine Fisher
                                  Meghan Lambert (OBA #33216)
                                  ACLU OF OKLAHOMA
                                  P.O. Box 13327
                                  Oklahoma City, OK 73113
                                  Telephone: (405) 525-3831
                                  Facsimile: (405) 524-2296
                                  Email:        mlambert@acluok.org

                                  George Warner, Pro Hac Vice
                                  LEGAL AID AT WORK
                                  180 Montgomery Street, Suite 600
                                  San Francisco, CA 94104
                                  Telephone: (415) 864-8848
                                  Facsimile: (415) 593-0096
                                  Emails:      gwarner@legalaidatwork.org

                                  Eben Colby, Pro Hac Vice
                                  Catherine Fisher, Pro Hac Vice
                                  500 Boylston Street, 23rd Floor
                                  Boston, MA 02116
                                  Telephone: (617) 573-4800
                                  Facsimile: (617) 573-4822
                                  Emails: Eben.Colby@probonolaw.com
                                         Catherine.Fisher@probonolaw.com

                                  Christopher J. Willett, Pro Hac Vice
                                  Caitlin Boehne, Pro Hac Vice
                                  Rebecca Eisenbrey, Pro Hac Vice
                                  EQUAL JUSTICE CENTER
                                  510 Congress Ave., Ste. 206
                                  Austin, Texas 78704
                                  Telephone: (512) 474-0007
                                  Facsimile: (512) 474-0008
                                  Emails: cwillett@equaljusticecenter.org
                                           cboehne@equaljusticecenter.org
                                          reisenbrey@equaljusticecenter.org

                                  Attorneys for Plaintiffs




                                   6
